0OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that any objections and/or rejections previously set forth in the Non-Final Office Action filed 24 November 2020 (hereinafter “Non-Final Office Action) and not repeated herein are overcome and hereby withdrawn. Further, all references hereinafter to “Applicant’s specification” or “the specification” are in reference to published specification US 2020/0230926. 

Election/Restrictions
Newly submitted claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new claim 16 (method) is dependent upon claim 12 (method), of which has been previously withdrawn from consideration for being directed toward a nonelected invention [see paragraphs 2 and 3 of the Non-Final Office Action]. 
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 16 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
The Amendment filed 24 February 2021 has been entered. New claims 15 and 16 have been added, with new claim 16 being withdrawn from consideration as set forth supra. As such, claims 1-4 and 6-16 are pending; claims 12-14, and 16 are withdrawn, directed toward a nonelected invention (without traverse); and claims 1-4, 6-11, and 15 are under consideration and have been examined on the merits.
Applicant’s amendments to the claims have overcome the objections to claims 7 and 10, respectively, previously set forth in the Non-Final Office Action. As such, the aforesaid claim objections have been withdrawn.
The amendments have also overcome the rejection of claim 4 under 35 U.S.C. 112(b) previously set forth. The aforesaid 112(b) rejection has been withdrawn. 
The amendments have also overcome the rejection of claims 1, 2, and 7-11 under 35 U.S.C. 103 over Park; the rejection of claim 3 under 103 over Park as applied to claim 1, in view of Blasko; the rejection of claim 4 under 103 over Park as applied to claim 1, in view of Yokoe; and the rejection of claim 6 under 103 over Park as applied to claim 1, in view of Yap as evidenced by Kopp. As such, the aforesaid 103 rejections have been withdrawn. 
Furthermore, it is noted that new grounds of objection and rejection are set forth herein, necessitated by the amendments to the claims.


Claim Objections
Claims 1, 8, and 9 are objected to because of the following informalities:
In claim 1, please amend as follows: “A multilayer article, comprising”
In claims 1, 8, and 9, please amend “220 °C” to “220°C”, as the latter (removal of the space) constitutes proper SI unit convention for temperature in Celsius
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6-11, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “and wherein, after aging the multilayer article at 220°C for 14 days, the bond between the first and second layers has a peel strength measured according to ASTM D-1976 of at least 2 N/mm2” is indefinite, as it is unclear whether the limitation requires that the multilayer article is aged as described, or if the limitation is merely a property which the multilayer article may exhibit after being exposed to said aging. Simply put, it is unclear if the multilayer article is required to be aged or not, as there is no positive recitation thereof, and therefore, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the claim. For examination on the merits, the Examiner is interpreting the aforesaid 2”. 
Claims 8 and 10 are rejected for the same rationale set forth above in claim 1. It is unclear whether the limitations of claims 8 and 10, respectively, require the multilayer article to be aged and exhibit the claimed bond strength, or if the limitations are merely reciting a property which the multilayer article may exhibit. The Examiner is interpreting claims 8 and 10, respectively, in accordance with claim 1 above (i.e., as a property which the multilayer article may exhibit). The Examiner suggests amending the claims to clarify the issues, and further, suggests the proposed language set forth above in the rejection of claim 1.
Claims 2-4, 6-11, and 15 are rejected for depending upon indefinite claim 1. 
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0099368; “Park”) (previously cited) in view of Hatano et al. (JP 2006-299224A; “Hatano”) (previously cited; original and machine translation copies previously provided; machine translation is relied upon for the basis of the rejection).
Regarding claims 1, 2, 4, and 6-10, Park discloses a multilayer fuel hose (claim 9) comprising an inner layer including a fluoropolymer, said fluoropolymer (layer) defining a continuous phase (i.e., matrix) having electrically conductive particles dispersed therein (dispersed phase), and an outer structural polymeric layer adhered to the outside surface of the inner layer [Abstract; 0001, 0006, 0008-0011, 0058]. The inter alia, silicone (elastomer) or silicone-thermoplastic vulcanizate (i.e., silicone-based thermoplastic elastomer (TPE)) [0029, 0091], where it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected silicone or silicone TPE from the listed species (see MPEP 2143(E), 2144(III)). The fluoropolymer is a fluoroelastomer, selected from among other general fluoroelastomer polymers/copolymers known in the art, and may be vinylidene fluoride (VDF)/hexafluoropropylene (HFP)/tetrafluoroethylene (TFE) terpolymer [0013, 0018, 0024, 0074, 0080, 0081], and is cured through the use of a peroxide curing agent [0025, 0027, 0038] (claim 2). The electrically conductive particles dispersed in the fluoroelastomer are, inter alia, conductive carbon black particles [0028, 0030, 0064]. Furthermore, Park discloses that the aforesaid inner and outer layers are co-extruded and no adhesive layer is provided therebetween [0035, 0038, 0093, 0095]; as such, the aforesaid inner and outer layers read on being ‘at least partially in direct contact with each other forming a common interface between the first and second layers bonding the layers together”.
Park further discloses that the VDF/HFP/TFE fluoroelastomer which forms the inner layer along with the conductive carbon black particles dispersed therein preferably has a fluorine content of from 66 to 72.5 weight percent and a Mooney viscosity at 121°C of 15 to 90 [0018, 0074]. 
Park is silent regarding the fluoroelastomer comprising a mineralized carbon particle in the form of coal, and is also silent regarding a bond strength between the inner fluoropolymer layer and the outer silicone TPE layer.
Hatano discloses a fluoroelastomer (also hereinafter, interchangeably “fluororubber”) composition which exhibits excellent water resistance, water vapor resistance, fuel oil resistance, and compression set resistance [0001, 0007]. Hatano teaches that the fluoroelastomer composition includes a peroxide-crosslinkable TFE/HFP/VDF terpolymer having a fluorine content of 67 to 69 weight percent, and auxiliaries including (A) carbon black, (B) bituminous filler, (C) zinc oxide and/or hydrotalcite, and (D) organic peroxide (as curing agent) [0008, 0010, 0011]. The fluoroelastomer composition is suitably used as a molding material for a sealing material which is required to exhibit excellent (i.e., low) fuel oil permeability to various fuel oils [0009]. The Mooney viscosity of the terpolymer at 121°C is preferably in the range of from 20 to 80 [0011]. Hatano teaches that auxiliaries (A) to (D) are essential additives [0012]. 
The (A) carbon black has a specific surface area of 5 to 20 m2/g [0013]; the (B) bituminous filler has an average particle size of about 1 to 10 microns, preferably from 5 to 7 microns, and a density of from 1.25 to 1.45 g/cm3, and is, for example, Austin Black™ 325, available from Coal Fillers and having an average particle size of 6 microns [0014]; where (A) and (B) are utilized in a total amount of 10 to 50 parts by weight per 100 parts terpolymer, at a respective weight ratio relative to one another of from 30:5 to 5:30 [0015]. Zinc oxide (C) is present in an amount of 0.5 to 20 parts or hydrotalcite (C) is present in an amount of 0.1 to 20 parts; or both are present in a total amount not to exceed 20 parts [0016]. The organic peroxide functions as a crosslinker (curing agent) [0017]. Hatano teaches that in addition to the above recited essential 
Park and Hatano are both directed toward fluoroelastomer compositions comprising TFE/HFP/VDF terpolymer and carbon-based additives, of which form molded articles upon cure through the use of a peroxide curing agent; where the terpolymer of Hatano exhibits a fluorine content and Mooney viscosity within the disclosed ranges of Park, as well as includes the required (conductive) carbon black particles, where both fluoroelastomer compositions are required to exhibit fuel permeability resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the fluoroelastomer composition of Hatano as the fluoroelastomer composition which forms the inner layer of the multilayer hose of Park, in order to have formed the fluoroelastomer layer and/or multilayer fuel hose which would have exhibited excellent water resistance, water vapor resistance, fuel oil resistance, and compression set resistance, as taught by Hatano. Additionally or alternatively, it would have been obvious to have done so as the fluoroelastomer composition of Hatano would have been recognized as a suitable TFE/HFP/VDF terpolymer for forming products required to exhibit excellent fuel oil resistance (see MPEP 2144.07). Additionally or alternatively, it would have been obvious to have done so as the terpolymer of Hatano would have been recognized by one of ordinary skill in the art as meeting all of the disclosed requirements in terms of composition of components and amounts included therein disclosed by Park for suitable 
The multilayer fuel hose of modified Park would have comprised an inner layer formed from the fluoroelastomer composition disclosed by Hatano, and an outer structural layer formed from, inter alia, silicone or silicone TPE, bonded directly to the inner layer. Specifically, the fluoroelastomer composition would have comprised TFE/HFP/VDF terpolymer having a fluorine content of 67 to 69 weight percent and a Mooney viscosity of 20 to 80 at 121°C; carbon black; Austin Black™ 325 having a particle size of from 5 to 7 microns, and a density of from 1.25 to 1.45 g/cm3; zinc oxide and/or hydrotalcite; and an organic peroxide curing agent, in the amounts set forth above.
The Austin Black™ 325 particles included in the fluoroelastomer read on the mineralized carbon particles being coal recited in claim 1. The peroxide curing agent reads on claim 2. The zinc oxide and/or hydrotalcite read on the at least one oxide or hydroxide included in the at least one first layer recited in claim 4. The aforesaid Austin Black™ particles have a particle size and density within the ranges of claims 6 and 7. 
Regarding the limitation in claim 1 of “and wherein, after aging the multilayer article at 220°C for 14 days, the bond between the first and second layers has a peel strength measured according to ASTM D-1876 of at least 2 N/mm2”, as well as the similar limitations recited in claims 8 and 10, it is noted that Applicant’s specification discloses that the first layer (comprising the fluoropolymer) consists of one or more fluoropolymers and non-polymeric additives (thereby excluding other polymers), where the fluorine content of the fluoropolymer is preferably from 62 to 72 weight percent 
Given that the multilayer fuel hose of modified Park, set forth above, is substantially identical to the claimed and disclosed multilayer article/fuel hose in terms of the species of fluoroelastomer which defines the inner (first) layer (VDF/HFP/TFE terpolymer); the fluorine content of the fluoroelastomer; the viscosity of the fluoroelastomer; the use of a peroxide curing agent to cure said fluoroelastomer; the presence and amount of Austin Black™ 325 particles in the fluoroelastomer layer; the second layer being formed from a silicone elastomer; the lack of a dehydrofluorination agent present in either of the first or second layers which Applicant states in the specification is not required to achieve sufficient bonding between the layers; in consideration that Applicant’s specification states that other carbon particles, including carbon black, may be included in the fluoroelastomer alongside the Austin Black™ 325 2 after being aged for 14 days at a temperature of 220°C (claim 1);  as well as a peel strength in accordance with ASTM D-1876 of at least 0.5 N/mm2 after being aged for 21 days at a temperature of 220°C (claims 8 and 10).
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)). 
Regarding claim 11, Park discloses that the multilayer fuel hose is suitable for use as any conduit for a volatile hydrocarbon liquid, including for fuels in combustion processes such as gasoline, diesel, or similar hydrocarbon fuel, where said combustion processes include internal combustion engines [0058]. Applicant’s specification does not disclose any specific structural aspect or detail which constitutes a “turbocharger hose”, but rather, states that the hoses in particular are fuel-carrying hoses or hoses that may become exposed to hydrocarbon fumes, including turbo charger hoses [0056, 0057]. As such, it is clear that the claim limitation recites an end-use or purpose for the multi-layer fuel hose, rather than a structural limitation. Therefore, given that the multilayer fuel hose of Park is disclosed as suitable for use as a fuel hose in internal combustion engine processes which utilize gasoline, diesel, or other hydrocarbon fuels, claimed and disclosed multilayer fuel hose (as set forth above), it is the Examiner’s position that the multilayer fuel hose of modified Park would be suitable for use as a turbocharger hose and/or capable of being a turbocharger hose (see MPEP 2111.02, 2144.07).
Regarding claim 15, as set forth above in the rejection of claim 1, carbon black (A) and Austin Black 325™ (B) are utilized in a total amount of 10 to 50 parts by weight per 100 parts terpolymer, at a respective weight ratio relative to one another of from 30:5 to 5:30 [0015], of which overlaps and therefore renders prima facie obvious the claimed range of at least 10 parts by weight coal per 100 parts by weight of the cured fluoropolymer (see MPEP 2144.05(I)). For example (to illustrate the basis of the rejection), the aforesaid amount limitations encompass embodiments where 35 parts by weight of A + B total relative to 100 parts terpolymer may be utilized in forming the fluoroelastomer, where 30 parts of the total are Austin Black 325™ (B) and the remaining 5 parts are carbon black (A), where the aforesaid 30 parts Austin Black 325™ are within the claimed range of at least 10 parts by weight. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hatano as applied to claim 1 above, and further in view of Yap et al. (US 4,249,971; “Yap”) (previously cited).
Regarding claim 3, as set forth above in the rejection of claim 1 under 35 U.S.C. 103, modified Park discloses the multilayer fuel hose including the inner fluoroelastomer layer including Austin Black 325™ coal particles, and the outer silicone (elastomer) or 
Modified Park is silent regarding the outer silicone-based layer including mineralized-carbon particles that are coal.
Yap discloses an elastomeric hose having a relatively low thermal conductivity, said hose comprising a thermoset-able elastomer inner layer and a thermoset-able elastomeric outer layer which is foamed through the use of blowing agent [Abstract; col 1, 8-16]. Yap teaches that hoses having low thermal conductivity (including the inventive hose) are generally desirable in applications where a relatively high thermal gradient exists between the temperature of the fluid being carried in the hose and the temperature of the surrounding environment [col 1, 12-16], where the (inventive) hose remains flexible at low temperatures and is resistant to heat deformation at elevated temperatures [col 1, 60-64]. Yap discloses that the inner layer composition includes a thermoset-able elastomer, filler materials, a curative blend, and general processing aids [col 2, 55-63], as does the thermoset-able elastomeric outer layer [col 5, 20-29]. The thermoset-able elastomer may be virtually any thermoset-able elastomer or blend thereof [col 2, 64-66; col 5, 30-42]. Yap teaches that filler materials are included in the inner layer and outer layer compositions to both reduce the amount of elastomer and thus the ultimate cost of the product, and to improve certain physical properties of the resultant cured inner layer, particularly its hardness and strength. Specific examples of the aforesaid filler materials include, inter alia, pulverized coal [col 3, 15-23; col 5, 43-45]. As such, Yap reasonably teaches one of ordinary skill in the art that filler materials including, and specifically, pulverized coal can be included in the inner and outer layers 
Park and Yap are both directed toward elastomeric multilayer hoses which require resistance to high temperatures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included pulverized coal as a filler material in the outer silicone-based (elastomeric) layer of the multilayer fuel hose of Park, as taught by Yap, in order to reduce the overall cost of the product by reducing the amount of elastomer utilized and/or to adjust the hardness or strength of the multilayer hose. 
The multilayer hose of modified Park would have comprised all of the features set forth above, and would have further comprised pulverized (particulate) coal included in the silicone-based outer structural layer, thereby reading on the limitations of claim 3.

Response to Arguments
Applicant’s arguments, see Remarks filed 24 February 2021, page 5, with respect to the objections to claims 7 and 10, respectively, previously set forth in the Non-Final Office Action, have been fully considered and found persuasive. The aforesaid objections to the claims have been withdrawn due to amendments remedying the issues. However, it is noted that new claim objections are set forth herein.
Applicant’s arguments, see Remarks page 5, with respect to the rejection of claim 4 under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action, have been fully considered and found persuasive. The aforesaid 112(b) rejection has been 
Applicant’s arguments, see Remarks pages 7-10, with respect to the rejection of claims 1, 2, and 7-11 under 35 U.S.C. 103 over Park; the rejection of claim 3 under 103 over Park as applied to claim 1, in view of Blasko; the rejection of claim 4 under 103 over Park as applied to claim 1, in view of Yokoe; and the rejection of claim 6 under 103 over Park as applied to claim 1, in view of Yap as evidenced by Kopp, all previously set forth in the Non-Final Office Action, have been fully considered and found persuasive. As such, the aforesaid 103 rejections have been withdrawn.
Applicant’s remaining arguments, see Remarks pages 10-12, with respect to the rejection of claims 1, 2, 4, and 6-11 under 35 U.S.C. 103 over Park in view of Hatano, previously set forth in the Non-Final Office Action, have been fully considered but are not found persuasive.
On pages 10 and 11 of the Remarks, Applicant asserts that the grounds of rejection fail to set forth motivation as to why one of ordinary skill in the art would have included the coal particles taught by Hatano in the article (multilayer fuel hose) of Park. However, first, it is noted that the grounds of rejection are not based on inclusion of the coal particles taught by Hatano in the fluoropolymer layer of Park, as asserted. Rather, the grounds of rejection set forth a substitution of the disclosed fluoropolymer of Hatano for the inner fluoropolymer (layer) of Park, with explicit motivation cited, specifically, in order to “have exhibited excellent water resistance, water vapor resistance, fuel oil resistance, and compression set resistance” [0001, 0007 of Hatano]; also in consideration that the fluoropolymer of Hatano is a TFE/HFP/VDF terpolymer having a 
On page 11 of the Remarks, Applicant asserts that the (additional/alternative) rationale/reasoning to utilize the terpolymer taught by Hatano as the fluoropolymer inner layer of Park of “as the fluoroelastomer composition of Hatano would have been recognized as a suitable TFE/HFP/VDF terpolymer for forming products required to exhibit excellent fuel oil resistance”, citing to MPEP 2144.07, is “at best” sufficient to show why one of ordinary skill in the art would select the terpolymer of Hatano, and then asserts “However, it is not sufficient to show why they would also include the coal powder of Hatano”. Again, similar to above, it is noted that the grounds of rejection are not based on a specific teaching of inclusion of coal particles, but rather, are based on a substitution of a suitable material (fluoropolymer of Hatano) for the inner fluoropolymer layer of Park. As such, it is the Examiner’s position that Applicant’s aforecited assertion supports
Also on page 11 of the Remarks, Applicant asserts that the (additional/alternative) rationale/reasoning to utilize the terpolymer taught by Hatano as the fluoropolymer inner layer of Park, as supported by MPEP 2144.06(II) and 2144.07, is also “at best” sufficient to show why one of ordinary skill in the art would select the terpolymer of Hatano but not why they would include the coal powder of Hatano. For at least the reasons set forth above, Applicant’s argument is not found persuasive. 
The Examiner notes that the bituminous filler (B) disclosed by Hatano is a required component of the fluoropolymer composition and therefore not optional [0012 of Hatano discloses (B) as an ‘essential additive’].
Last, on pages 11 and 12 of the Remarks, Applicant asserts that the inclusion of the coal particles in at least the fluoropolymer layer results unexpectedly in a bond (peel) strength of at least 2 N/mm2 with the silicone resin layer after aging (the multilayer article) for 14 days at 220°C. Regarding an assertion of unexpected results, it is noted that MPEP 716.02(d) establishes that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the full scope of the claim. 
In the instant case, the scope of claim 1 is broad such that the fluoropolymer: can be formed from any monomers, in any respective mounts, selected from a vast array thereof, including combinations, having any degree of fluorination; and can include any number of other additives or auxiliary agents, in any respective amounts, including other polymers, where any of the aforesaid features and/or components could necessarily 
In contrast to the broad scope of claim 1 detailed above, the data relied upon in support of the asserted unexpected result [see at least 0068-0072; Tables 1 and 2 of the specification] were generated utilizing one specific fluoropolymer that is disclosed as “peroxide curable FKM, 67 wt.% fluorine”, of which the composition thereof and/or the tradename are not disclosed in the specification; utilizing one specific silicone resin that is disclosed as “Elastosil R 760/70/MH/C1/H3” [0070]; utilizing two specific amounts of coal particles, specifically 10 and 30 parts by weight, respectively, relative to 100 parts by weight of FKM, respectively; and including other components including carbon black, fillers, oxides, hydroxides, hydrotalcite, and processing additives [see Tables 1-6]. 
As such, it is clear that (1) the scope of the claims is significantly broader than the scope of the data relied upon, and (2) the scope of the data relied upon in support of 
Additionally, to facilitate compact prosecution, Applicant is directed to Tables 7 and 8, Example 7. The specification discloses that Example 7, of which is a multilayer laminate including an FKM layer sandwiched between opposing layers of the aforesaid silicone resin, did not include coal particles blended with the FKM composition, but rather, included an unidentified “carbon particle” in the silicone resin in an amount of 10 parts by weight per 100 parts of the silicone resin [Table 7]. Table 8 indicates that Example 7 exhibited a bond strength after aging for 14 days at 220°C of 2.4 N/mm2. Therefore, in consideration of the uncertainty regarding the species of “carbon particle”, it can be said that presumably, Example 7 indicates that bond strengths between the fluoropolymer layer and the silicone resin of over 2 N/mm2 after the aforesaid aging has been conducted are achievable in the absence of coal particles in either of the layers (under the presumption that the disclosed “carbon particles” are not coal particles); or it can be said (under the presumption that the disclosed “carbon particles” constitutes a typographical error and that the table intended to recite “coal particles”) that presumably the claimed bond strength can be achieved when the coal particles are not included in the fluoropolymer layer, but rather, are included only in the silicone resin layer(s). In either case, the aforesaid results analysis is indicative of the asserted unexpected result being achieved/achievable outside of the scope of the claims, of which is in direct 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 




/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782